DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 19, 23 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 7 of U.S. Patent No. 11134463. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.
Claims 19, 23 and 27 of the current application
A user terminal configured to be served by a communication network, the user terminal comprising: processing circuitry operative to: obtain a defined identifier from a software interface, wherein the defined identifier identifies a radio transmitter; monitor repetitive broadcast transmissions by radio transmitters; detect presence of the defined identifier in the broadcast transmissions from the radio transmitter; respond to detecting presence of the defined identifier, by instructing the user terminal to measure signal strength of the broadcast transmissions containing the defined identifier to determine range relative to the radio transmitter independent of any instructions received from the communication network; and provide an indication of the range relative to the radio transmitter and the defined identifier of the broadcast radio transmitter, to the software interface.
Claim 1 of Patent 11134463
A user equipment (UE) configured to be served by a communication network, the user terminal comprising: a software interface operative to instruct the UE to determine additional positioning data independent of any instructions received from the communication network, wherein the additional positioning data is in addition to position data and includes information based on which a physical location of the UE is determined; processing circuitry operative to: determine the additional positioning data; report the additional positioning data to the software interface; and signal the additional positioning data to an external server.
Also claims 3-4 and 7 of the Patent.



The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Allowable Subject Matter
Claims 20-22, 24-26 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        8/30/22